Citation Nr: 1203046	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-11 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1948 to April 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is attributable to his active military service.

2.  The Veteran likely has tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran submitted his claim for service connection for the issues on appeal in April 2009.  He reported that both disabilities had their onset in service.

The Veteran served on active duty from September 1948 to April 1949.  Service personnel records obtained reflect that he was assigned to Fort Lewis, Washington, for permanent duty as a rifleman in November 1948.  The Veteran's WD AGO Form 53 listed his military specialty as Basic 521, meaning basic soldier.  The Veteran's personnel records also reflect that he qualified as a marksman with the M1 rifle in October 1948 but failed to qualify with the M1 Carbine in November 1948.  These are the only official references to his firing of weapons in his records.

The Veteran's service treatment records (STRs) include only his entrance and discharge physical examinations.  The entrance examination, dated in September 1948, shows that the Veteran's hearing was tested by way of the whispered voice test.  He had a score of 15/15 for each ear.  Examination of the ear, nose and throat was said to show no abnormalities.  The Veteran's April 1949 discharge examination also records that the Veteran's hearing was tested by means of the whispered voice tests.  The results were the same, 15/15, for each ear.  The examination also noted that the ear canals had no significant abnormality with the same finding for the ear drums.  The report noted the Veteran's military specialty as 521.

VA treatment records for the period from October 2008 to April 2009 were associated with the claims folder.  The records reflect that the Veteran was seen as an outpatient in a VA audiology clinic to be fitted with hearing aids in October 2008.  The initial entry of October 16, 2008, noted that there had been a decrease in hearing acuity since the Veteran was examined in 2004.  The Veteran felt his hearing had gotten worse.  He also reported dizziness and tinnitus.  The examiner recorded that both had been present for many years.  The entry did not reflect where the 2004 examination took place, although it appears it was a VA setting.  The entry listed the results of audiometric testing in 2004 as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
70
75
LEFT
35
45
65
--
75

The results of the October 2008 audiometric testing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
90
105
110
LEFT
55
80
95
110
NR

The entry also listed the results of speech recognition testing using the CID W-22 word list.  The Veteran had a score of 28 percent in the right ear and 16 percent for the left ear.  The examiner confirmed with the Veteran's wife that the demonstrated change in hearing was a gradual change and not sudden.  Further, the entry noted that there were no other medical conditions suspected of causing the change in hearing.  A note from December 2008 recorded that the Veteran reported he tried to file a claim for service connection for his hearing loss but was told he could not.  A final entry from April 2009 noted that the Veteran was referred to a service organization for assistance in submitting a claim.

The Veteran responded to a duty to assist letter in May 2009.  He said he had nothing further to submit in support of his claim.

The Veteran was afforded a VA audiology examination in September 2009.  The examiner reported having reviewed the claims folder and medical records.  The examiner noted that the Veteran served on active duty for approximately 7 months and worked as a mechanic.  He also noted the Veteran's reported noise exposure in service from military weapons.  The examiner identified post-service noise exposure from farming, factory work, and lawn and power tools.  The Veteran gave a history of chronic dizziness and hypertension.  He also reported having tinnitus.

The results of audiometric testing were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
70
70
80
LEFT
55
UNK
65
75
80

(The value for the decibel loss in the left ear at 1000 Hertz could not be determined as a hole was punched through the report where the result was located.)  The Veteran had a speech discrimination score of 40 percent in the right ear and 30 percent in the left ear using the Maryland CNC list.  The examiner provided diagnoses of bilateral sensorineural hearing loss and tinnitus.

The examiner said it was less likely as not that the Veteran's hearing loss and tinnitus were related to service.  He referred to the Veteran's term of service of 7 months as a mechanic and noted the post-service noise exposure from the several sources previously identified.  The examiner said it was his opinion that the Veteran's hearing loss progressed beyond a normal progression and it was less likely as not that his hearing loss and tinnitus were related to, or caused by military noise exposure history.  He did not address the Veteran's reported long history of tinnitus.

The RO denied the claim in September 2009.  The Veteran submitted his notice of disagreement (NOD) in November 2009.  He also submitted a private audiology evaluation by T. Kaufman, M.S., CCC-A, dated in November 2009.  Ms. Kaufman reviewed the VA examination and the Veteran's military records.  She noted that the VA examination had conceded noise exposure in service from his work as a mechanic and from firing weapons.  She said that her testing showed a severe sensorineural hearing loss with poor speech discrimination in each ear.  She also said the Veteran reported tinnitus in each ear.  The audiogram reflected results similar in nature to that of the VA examination of September 2009.  The results clearly satisfied 38 C.F.R. § 3.385 for the purpose of establishing a hearing loss disability.  The testing also reflected speech recognition scores but the test used was not listed.

Ms. Kaufman said that the Veteran's "audiograms" during service indicated normal hearing based on whispered voice tests.  She said it was documented in the histopathology literature that outer hair cell damage in the cochlea occurred prior to an individual ever showing a threshold shift on an audiogram.  She stated that it was as likely as not that the Veteran's hearing loss was related to military noise exposure.  She also said it may have worsened as a civilian.

The Veteran has argued that the two medical opinions create an evidentiary equipoise as to a nexus to military service.  The Board notes that neither examiner provided much support or explanation for their opinions.  

The Veteran's noise exposure in service is conceded.  It is consistent with his training and service.  38 U.S.C.A. § 1154(a) (West 2002).  He is also competent to say that he experienced problems with tinnitus over the years, as is documented in the VA treatment records.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He reported the same history to the VA examiner.  The VA records also establish a hearing loss at least as of 2004 by record.  Although the Veteran did not report any additional treatment, the RO did not attempt to seek earlier VA records that should have been obvious based on the report of hearing evaluation in 2004.

The VA examiner believes that the Veteran's post-service noise exposure was the cause of the hearing loss while the private opinion relates the onset of hearing loss to service.  However, the private opinion concedes that the post-service noise exposure could have caused a worsening of the Veteran's hearing as well.

In view of the totality of the evidence, the Board finds that it is at least as likely as not that bilateral hearing loss and tinnitus are traceable to noise exposure during active military service.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). 


      (Continued on Next Page)




ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


